Citation Nr: 0911509	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-37 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for asthma.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for sleep apnea.

3.  Whether there is new and material evidence to reopen a 
claim for service connection for sinusitis.

4.  Whether there is new and material evidence to reopen a 
claim for service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to March 1968 
and December 1990 to June 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2007 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in February 2008 (i.e. 
a video hearing).  The hearing transcript has been associated 
with the claims file.


FINDINGS OF FACT

1.  An application to reopen a claim of service connection 
for asthma was denied in October 2004.  That decision was not 
appealed.  Evidence presented since this decision is 
cumulative of evidence previously considered, and does not 
raise a reasonable possibility of substantiating the claim.

2. An application to reopen a claim of service connection for 
sleep apnea was denied in October 2004.  That decision was 
not appealed.  Evidence presented since this decision is 
cumulative of evidence previously considered, and does not 
raise a reasonable possibility of substantiating the claim.

3.  An application to reopen a claim of service connection 
for sinusitis was denied in October 2004.  That decision was 
not appealed.  Evidence presented since this decision is 
cumulative of evidence previously considered, and does not 
raise a reasonable possibility of substantiating the claim.

4.  An application to reopen a claim of service connection 
for allergic rhinitis was denied in October 2004.  That 
decision was not appealed.  Evidence presented since this 
decision is cumulative of evidence previously considered, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The October 2004 RO decision that denied the veteran's 
applications to reopen claims of service connection for 
asthma, sleep apnea, sinusitis, and allergic rhinitis is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).  

2.  New and material evidence sufficient to reopen the claims 
of service connection for asthma has not been presented.  38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  

3.  New and material evidence sufficient to reopen the claims 
of service connection for sleep apnea has not been presented.  
38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  

4.  New and material evidence sufficient to reopen the claims 
of service connection for sinusitis has not been presented.  
38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  

5.  New and material evidence sufficient to reopen the claims 
of service connection for allergic rhinitis has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In September 2006, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include as interpreted by Kent and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), for 
the requests to reopen.  VA has also done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing a personal hearing.  The Board notes that a VA 
examination was not conducted for any issue on appeal.  VA 
does not have a duty to provide the veteran a VA examination 
if the claim is not reopened, however.  See 38 U.S.C. § 
5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).  
The Board does not know of any additional relevant evidence 
which has not been obtained.  Thus, the Board finds the 
issues are ready for adjudication.  

Requests to Reopen

Claims of service connection for asthma, sleep apnea, 
sinusitis, and allergic rhinitis were most recently denied in 
an October 2004 rating decision.  That decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105(c) 
(West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  
However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The claims of service connection for asthma were previously 
denied due to lack of competent evidence that the Veteran's 
asthma was incurred or aggravated during active service or 
that it is causally related to active service.  The evidence 
previously considered, which included service treatment and 
examination records from both periods of active service and 
VA and private treatment records dating from the 1970s, 
indicated that the veteran was diagnosed with "possible mild 
bronchial asthma" in October 1974, after his initial period 
of active service, and reflected the Veteran's history of 
asthma diagnosis and treatment in December 1990, prior to his 
second period of active service.  

Evidence reviewed in conjunction with this claim includes VA 
and private treatment records which reflect treatment for 
asthma and the transcript from the Veteran's February 2008 
personal hearing.  Although this evidence is "new", in that 
it was not previously seen, the evidence is not material 
since it is merely cumulative of medical evidence previously 
considered by the RO.  The evidence previously considered 
already established that the veteran has been treated for 
asthma, and the "new" evidence fails to cure the defect 
presented by the previous decisions, namely the lack of 
competent evidence that asthma was incurred in or aggravated 
by service or is related to service, to include in-service 
exposure to smoke and other irritants.  The Board notes that 
the veteran, to include during the February 2008 hearing, has 
indicated that his asthma was aggravated by his second period 
of service.  This opinion is not material, however, because 
the Veteran, as a layperson, is not competent to make such a 
finding; rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In 
this case, the "new" evidence does not include any 
competent medical findings indicating that that Veteran's 
asthma was incurred in or aggravated by service or that it is 
causally related to service.  See LeShore v. Brown, 8 Vet. 
App. 406 (1996) (mere recitation of the veteran's history in 
the treatment records of record does not render the veteran's 
opinion competent).  Thus, new and material evidence has not 
been submitted, and the request to reopen is denied.  

Claims of service connection for sleep apnea were previously 
denied due to lack of competent evidence that the Veteran's 
sleep apnea was incurred in service or is causally related to 
service.  Evidence previously considered included the service 
treatment and examination records and VA and private 
treatment records which reflect an initial diagnosis of sleep 
apnea in 1997.  

Evidence reviewed in conjunction with this claim includes VA 
and private treatment records which reflect assessments of 
sleep apnea and the transcript from the Veteran's February 
2008 personal hearing.  Although this evidence is "new", in 
that it was not previously seen, the evidence is not material 
since it is merely cumulative of medical evidence previously 
considered by the RO.  The evidence previously considered 
already established that the veteran has been treated for 
sleep apnea, and the "new" evidence fails to cure the 
defect presented by the previous decisions, namely the lack 
of competent evidence that sleep apnea was incurred in 
service or is related to service, to include the in-service 
exposure to smoke and other irritants.  The Board notes that 
the veteran believes the sleep apnea is a result of his 
service in the Persian Gulf.  As noted above, however, the 
Veteran is not competent to comment on the etiology of a 
medical disorder; rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In this case, the newly obtained evidence does not 
contain any competent findings connecting the sleep apnea to 
service; thus, new and material evidence has not been 
submitted, and the request to reopen is denied.

Claims of service connection for sinusitis were denied due to 
lack of evidence that sinusitis was incurred in or aggravated 
by service or was causally related to service, to include the 
in-service exposure to smoke and other irritants.  The 
evidence previously considered, which included service 
treatment and examination records from both periods of active 
service and VA and private treatment records, reflects the 
Veteran's history of an onset of sinusitis in 1969 and 
treatment for sinusitis since the initial diagnosis of record 
in 1974.  

Evidence reviewed in conjunction with this claim includes VA 
and private treatment records reporting treatment for 
sinusitis and the transcript from the Veteran's February 2008 
personal hearing.  Although this evidence is "new," in that 
it was not previously seen, the evidence is not material 
since it is merely cumulative of medical evidence previously 
considered by the RO.  The evidence previously considered 
already established that the veteran has been treated for 
sinusitis since 1974, and the "new" evidence fails to cure 
the defect presented by the previous decisions, namely the 
lack of competent evidence that the Veteran's sinusitis was 
incurred in or aggravated by service or is related to 
service, to include in-service exposure to smoke and other 
irritants.  The Board notes that the veteran, to include 
during the February 2008 hearing, has indicated that his 
sinusitis was aggravated by his second period of service.  As 
stated above, however, the Veteran is not competent to make 
such a finding.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  In this case, the "new" evidence does not 
include any competent medical findings indicating that that 
the Veteran's sinusitis was incurred in or aggravated by 
service or that it is causally related to service.  Thus, new 
and material evidence has not been submitted, and the request 
to reopen is denied.

Claims of service connection for allergic rhinitis were 
denied due to lack of evidence that allergic rhinitis was 
incurred in or aggravated by service or is causally related 
to service.  The evidence previously considered, which 
included service treatment and examination records from both 
periods of active service and VA and private treatment 
records dating from the 1970s, reflects the veteran's history 
of an onset of allergic rhinitis in 1969, an assessment of 
"allergic phenomena of undetermined etiology" in 1974, and 
a diagnosis of allergic rhinitis in June 1983.  

Evidence reviewed in conjunction with this claim includes VA 
and private treatment records reporting treatment for 
allergic rhinitis and the transcript from the Veteran's 
February 2008 personal hearing.  Although this evidence is 
"new", in that it was not previously seen, the evidence is 
not material since it is merely cumulative of medical 
evidence previously considered by the RO.  The evidence 
previously considered already established that the veteran 
has been treated for allergic rhinitis, and the "new" 
evidence fails to cure the defect presented by the previous 
decisions, namely the lack of competent evidence that 
allergic rhinitis was incurred in or aggravated by service or 
is related to service, to include in-service exposure to 
smoke and other irritants.  The Board notes that the veteran, 
to include during the February 2008 hearing, has indicated 
that his asthma was aggravated by his service in the Persian 
Gulf.  As noted above, however, the Veteran, as a layperson, 
is not competent to make such a finding.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); LeShore v. Brown, 8 
Vet. App. 406 (1996).  In this case, the "new" evidence 
does not include any competent medical findings indicating 
that that Veteran's allergic rhinitis was incurred in or 
aggravated by service or that it is causally related to 
service.  Thus, new and material evidence has not been 
submitted, and the request to reopen is denied.




ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for asthma.  The request to 
reopen is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for sleep apnea.  The request to 
reopen is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for sinusitis.  The request to 
reopen is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for allergic rhinitis.  The 
request to reopen is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


